DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochs ‘358 in view of Ginter ‘917.
Regarding Claim 1, Ochs teaches:
“a frame leaf (see Ochs 102) having a front side and a rear side, the rear side being the side 
that engages with a door frame and the front side being opposite the rear side (see Ochs figs. 7A-7C); 
a knuckle (see Ochs 130) connected to and extending laterally from the frame leaf, 
a pin (see Ochs 134) around which the knuckle is arranged; 
a frame hole (see Ochs 108) on the frame leaf adapted to receive a primary screw; and 
a set hole (see Ochs 120) on the frame leaf and through which a set screw (see Ochs 112) is fastened, wherein the set screw is distinct from the primary screw…”
Ochs does not teach:
“…the set screw entering through the front side of the frame leaf, wherein the set screw's entire body is cylindrical to enable the set screw's head to enter the set hole when applicable, wherein the set screw has a length that penetrates the door frame to enable adjustability of the hinge against the door frame”
Ginter teaches:
“…the set screw (see Ginter 30) entering through the front side of the frame leaf, wherein the set screw's entire body is cylindrical to enable the set screw's head to enter the set hole when applicable, wherein the set screw has a length that penetrates the door frame to enable adjustability of the hinge against the door frame (see figs. 3, 5A-5D)”
At the time the invention was filed It would have been obvious to one of ordinary skill in the art to provide Ochs with set screws in the style of Ginter because that would permit replacement of the set screws without having to remove the hinge leaf from the door frame.
Regarding Claim 2, Ochs-Ginter teaches:
“the set screw is received and fastened to the set hole (see Ochs fig. 4, elements 112, 120 and see Ginter, fig. 3, elements 22, 30)”
Regarding Claim 3, Ochs-Ginter teaches:
“the primary screw is received into the frame hole to fasten the hinge to the door frame, in which the set screw is distinct from the primary screw (see Ochs 108, 110, 112 and Col 3, Lns 10-13 and Ginter 30 and 54)” and note that “distinct” is defined as “distinguished as not being the same; not identical” (see www.dictionary.com)
Regarding Claim 4, Ochs-Ginter teaches:
“the set hole is a smaller size than the frame hole (see Ochs 108 and 110)”
Regarding Claim 5, Ochs-Ginter teaches:
“the set hole is threaded to enable adjustment of the set screw and thereby the hinge when the hinge is attached to the door frame (see Ochs, figs. 6A-C and associated disclosure, see Ginter 22)”
Regarding Claim 6-7, Ochs-Ginter teaches:
“multiple set holes arranged on the frame leaf to enable adjustability of the hinge at multiple locations on the frame leaf“ and “the set holes are arranged within quadrants of the frame leaf” (see Ochs, fig. 2, elements 110 and see Ginter fig. 2, elements 44)
Regarding Claim 8, Ochs-Ginter teaches:
“a doorjamb leaf positioned on a side of the pin opposite the frame leaf, wherein the doorjamb leaf likewise includes a set hole and a set screw (see Ginter, fig. 2, elements 30)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Ochs with the holes and set screws on the jamb leaf, as taught by Ginter, because that would permit greater options in installation and adjustment.
Regarding Claim 9, see rejection of Claim 1 above.
Regarding Claim 10, Ochs-Ginter teaches:
“multiple threaded set screw holes are arranged in quadrants on the leaf to enable left and right adjustability of the hinge (see Ochs, fig. 2, see Ginter, fig. 2)”
Regarding Claim 11, Ochs-Ginter teaches:
“wherein each of the multiple threaded set screw holes receive distinct and respective set screws (see Ochs, fig. 5 and 7A-C, elements 160, 162 and Ginter, fig. 2, elements 30 and 44)”
Regarding Claim 12, Ochs-Ginter teaches:
“the set screws are a same length as a width of the leaf (see Ochs, elements 110, 112 in fig. 7C)”
Regarding Claim 13, Ochs-Ginter teaches:
“a length of the set screws is smaller than a width of the leaf (see Ochs screws 110, 1102 and note that these screws have “a length” which is less than a width of the leaf frame)”
Regarding Claim 14, Ochs-Ginter teaches:
“an end of the set screws is flat to prevent damage to a door or frame to which the adjustable hinge is attached (see Ochs, elements 110, 112 in figs. 7A-C and see Ginter elements 30, 36)”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677